                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Elizabeth Alicea, Michelle Urrutia,           )
Katina Ramos, and Jack Artinian,              )
individually and on behalf of others          )
similarly situated,                           )               No. 18 C 5381
               Plaintiffs,                    )
                                              )               Judge Ronald A. Guzmán
               v.                             )
                                              )
County of Cook, and Thomas J. Dart,           )
individually and in his official capacity     )
as Sheriff of Cook County,                    )
               Defendants.                    )


                          MEMORANDUM OPINION AND ORDER

        For the reasons stated below, the Court enters and continues Plaintiffs’ motion for class
certification [111] pending further briefing as directed. Plaintiffs’ brief is due 21 days from the
date of entry of this order. Defendants may file a response within 14 days thereafter.

                                          STATEMENT

Background

        This case arises from Plaintiffs’ allegation that Defendants’ monitoring and recording of
pretrial detainees using toilets in holding cells in Cook County courthouses constitutes an
unreasonable search, in violation of the Fourth and Fourteenth Amendments, and is an intrusion
upon seclusion under Illinois law. Plaintiffs seek certification of a class defined as follows:

               All persons who used the toilet in a holding cell in a courthouse in Cook County,
               Illinois since August 8, 2016, wherein any part of the toilet is visible in the
               camera feed monitoring the cell.

(Pl.’s Mem. Supp. Mot. Class Certification, Dkt. # 111, at 4.)

Analysis

       To be certified as a class action, a proposed class must satisfy the requirements of Federal
Rule of Civil Procedure (“Rule”) 23(a) and one of the three alternative requirements in Rule
23(b). Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012). Rule
23(a) provides that a class may be certified if: (1) the class is so numerous that joinder of all
putative class members is impracticable (“numerosity”); (2) there are questions of law or fact
common to the putative class (“commonality”); (3) the claims or defenses of the named party are
typical of the claims or defenses of the putative class members (“typicality”); and (4) the named
party will fairly and adequately protect the interests of the class (“adequacy”). Fed. R. Civ. P.
23(a). “[A] proposed class must always meet the Rule 23(a) requirements[.]” Messner, 669 F.3d
at 811. “Because Rule 23(a) provides a gate-keeping function for all class actions, ordinarily
[courts] would begin there and only turn . . . to Rule 23(b) after [the court is] certain that all of
Rule 23(a)’s requirements had been met.” Bell v. PNC Bank, Nat. Ass’n, 800 F.3d 360, 374 (7th
Cir. 2015).

        In this case, the Rule 23(a) factors have been met. Numerosity is satisfied given that in
August 2016 alone, approximately 16,500 individuals had court hearings in Cook County
courthouses. (Dkt. # 92-1.) Commonality is also established as there are several questions of
law common to all of the class members, including whether pretrial detainees have a right of
privacy when using the toilet in Cook County courthouse holding cells; whether Defendant’s
recording of a pretrial detainee using a toilet constitutes an unreasonable search; and whether
Defendant’s recording of a pretrial detainee using a toilet constitutes an intrusion upon seclusion.
“[C]ommonality as to every issue is not required for class certification.” Bell, 800 F.3d at 381.
To the extent Defendants focus on the inability to ascertain whether class members were injured
as a basis for denying class certification, “Plaintiffs need not prove that every member of the
proposed class has been harmed before the class can be certified.” Id. at 380. Typicality is also
satisfied. A “plaintiff’s claim is typical if it arises from the same event or practice or course of
conduct that gives rise to the claims of other class members and [is] based on the same legal
theory.” Lacy v. Cook Cty., 897 F.3d 847, 866 (7th Cir. 2018). Plaintiffs were all placed in
holding cells in Cook County courthouses and used toilets in the cells; accordingly, their claims
are typical of the proposed class.

        “Rule 23(a)(4) requires that ‘the representative parties will fairly and adequately protect
the interests of the class.’” Vandehey v. Client Servs., Inc., No. 18 C 1669, 2019 WL 2403201,
at *2 (E.D. Wis. June 7, 2019) (citation omitted). “In assessing adequacy of representation, the
court must consider whether the named plaintiff[s] ‘(1) ha[ve] antagonistic or conflicting claims
with other members of the class; (2) ha[ve] sufficient interest in the outcome of the case to
ensure vigorous advocacy; and (3) ha[ve] counsel that is competent, qualified, experienced and
able to vigorously conduct the litigation.’” Id. (citation omitted). Defendants assert that
Plaintiffs are inadequate because they have a lack of understanding of the basic facts of the case,
pointing out that two of the representatives first learned of the cameras from counsel
representing the class, another could not remember the location of the holding cell in relation to
the courtroom, and another could not remember if he was in the same holding cell over the
course of several court dates. That two of the named representatives did not know that they were
being recorded does not make them inadequate, nor do the relatively minor memory lapses of the
other individuals. The representatives must simply have knowledge of the basic facts of the case
and a willingness and ability to participate in discovery. The Court finds that Plaintiffs, who all
have been deposed, have met their burden in this regard. Accordingly, all of the Rule 23(a)
factors have been satisfied.


                                                 2
         As to Rule 23(b), Plaintiffs seek certification under Rule 23(b)(3), which requires them to
show that: (1) questions of law or fact common to the members of the proposed class
predominate over questions affecting only individual class members (“predominance”); and (2) a
class action is superior to other available methods of resolving the controversy (“superiority”).
Messner, 669 F.3d at 811.1 District courts should make “whatever factual and legal inquiries are
necessary to ensure that requirements for class certification are satisfied before deciding whether
a class should be certified, even if those considerations overlap the merits of the case.” Am.
Honda Motor Co. v. Allen, 600 F.3d 813, 815 (7th Cir. 2010). “The decision whether to certify a
class is one that depends on a careful assessment of the facts, of potential differences among
class members, of management challenges, and of the overall importance of the common issues
of law or fact to the ultimate outcome.” Riffey v. Rauner, 910 F.3d 314, 318 (7th Cir. 2018).

         The predominance inquiry tests whether the proposed class is “sufficiently cohesive to
warrant adjudication by representation.” Ocampo v. GC Servs. Ltd. P’ship, No. 16 C 9388,
2018 WL 6198464, at *5 (N.D. Ill. Nov. 28, 2018) (citation and internal quotation marks
omitted). “To establish predominance, a plaintiff must be able to prove h[er] case with ‘evidence
that is common to the class rather than individual to its members.’” Gordon v. Caribbean Cruise
Line, Inc., No. 14 C 5848, 2019 WL 498937, at *9 (N.D. Ill. Feb. 8, 2019) (citation omitted).
“Analysis of a [person’s] legitimate expectation of privacy requires [the Court] to determine first
whether the [person’s] rights were personally violated,” which entails determining “whether ‘the
person challenging the search ‘had a legitimate expectation of privacy in the premises he was


       1
           Rule 23(b)(3) provides as follows:

                (b) Types of Class Actions. A class action may be maintained if Rule 23(a) is
                satisfied and if:
                ...

                (3) the court finds that the questions of law or fact common to class members
                predominate over any questions affecting only individual members, and that a class
                action is superior to other available methods for fairly and efficiently adjudicating
                the controversy. The matters pertinent to these findings include:

                       (A) the class members’ interests in individually controlling the prosecution
                       or defense of separate actions;

                       (B) the extent and nature of any litigation concerning the controversy
                       already begun by or against class members;

                       (C) the desirability or undesirability of concentrating the litigation of the
                       claims in the particular forum; and

                       (D) the likely difficulties in managing a class action.

                                                  3
using’ and thus could assert Fourth Amendment protections.” United States v. Sawyer, No.
18-2923, 2019 WL 2943489, at *2 (7th Cir. July 9, 2019) (citation omitted). This inquiry is
consistent among all class members. The same is true for the inquiries of whether the use of
recording devices as described constitutes an unreasonable search. “Usually, a search must be
based on ‘individualized suspicion of wrongdoing’ to be reasonable, but there are exceptions to
that rule when the government has ‘special needs.’” Scruggs v. Nielsen, No. 18 C 2109, 2019
WL 1382159, at *6 (N.D. Ill. Mar. 27, 2019) (citation omitted). See also Young v. Cty. of Cook,
616 F. Supp. 2d 834, 845 (N.D. Ill. 2009) (While “[p]retrial detainees retain their constitutional
rights, including the protections of the Fourth Amendment against unreasonable searches and
seizures[,]. . . . [t]hose rights . . . are limited due to the realities of confinement, most importantly
the need to maintain security and order in jails and prisons.”). The question of whether any
search is reasonable under the circumstances is common to all class members and predominates
over individual inquiries on the issue.

        As to the state-law intrusion upon seclusion claim, it “requires a plaintiff to demonstrate
that (1) there has been an unauthorized intrusion into seclusion; (2) the intrusion would be highly
offensive to a reasonable person; (3) the matter intruded upon was private; and (4) the intrusion
caused the plaintiff anguish and suffering.” Thakkar v. Ocwen Loan Servicing, LLC, No. 15 C
10109, 2019 WL 2161544, at *13 (N.D. Ill. May 17, 2019). A determination on the first three
elements can be made on a class-wide basis without delving into the details of each recording.
“Rule 23(b)(3) . . . does not require a plaintiff seeking class certification to prove that each
element of her claim is susceptible to classwide proof.” Bell, 800 F.3d 360 at 381 (emphasis
added).

         The Court further finds that “the proposed class’s claims arise from a common nucleus of
operative facts and issues”– that is, the presence and use of recording devices in holding cells
containing toilets that are visible on the recording device. See Beaton v. SpeedyPC Software,
907 F.3d 1018, 1029 (7th Cir. 2018). While damages may differ across class members, “not
every issue must be amenable to common resolution; individual inquiries may be required after
the class phase.” Id; see also Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 859 (7th
Cir. 2017) (“It has long been recognized that the need for individual damages determinations at
[a] later stage of the litigation does not itself justify the denial of certification.”). Thus, the
predominance requirement is satisfied.

        Finally, the Court must decide whether a class action is a superior method of adjudicating
the class’s claims. Defendants argue that a class action is not superior because “no single
document identifies in which holding cell a particular detainee was held.” (Defs.’ Resp., Dkt. #
112, at 13.) It is not clear, however, that this fact precludes a finding that a class action is a
superior way to adjudicate Plaintiffs’ claims. Nevertheless, the Court has concerns about
manageability given the possible number of claimants and Plaintiffs’ ability to identify them. As
noted by the Seventh Circuit:

                If the proposed class presents unusually difficult manageability problems, district
                courts have discretion to press the plaintiff for details about the plaintiff’s plan to

                                                    4
               identify class members. A plaintiff’s failure to address the district court’s
               concerns adequately may well cause the plaintiff to flunk the superiority
               requirement of Rule 23(b)(3). But in conducting this analysis, the district court
               should always keep in mind that the superiority standard is comparative and that
               Rule 23(c) and (d) permit creative solutions to the administrative burdens of the
               class device.

Mullins v. Direct Digital, LLC, 795 F.3d 654, 672 (7th Cir. 2015).

        Accordingly, the Court directs Plaintiffs to provide additional specific information – in
other words, a plan, as to how class members will be identified and notified. Plaintiffs also
mention bifurcation and issue certification under Rule 23(c)(4). Plaintiffs are directed to address
these two possibilities in more detail and propose how each might be used in the context of this
case to move the case along in the most efficient manner possible. Any recommendations as to
the preferred course shall be indicated, with the supporting reasons.

Conclusion

        For the reasons stated above, Plaintiffs’ motion for class certification is entered and
continued pending further briefing as directed. Plaintiffs’ brief is due 21 days from the date of
entry of this order. Defendants may file a response within 14 days thereafter. Defendants are
encouraged not to simply rebut and dismiss Plaintiffs’ proposals, but to acknowledge any
strengths in Plaintiffs’ proffered solution(s) and supplement them with their own ideas as to how
difficulties in managing a putative class, assuming arguendo it is certified, might best be
addressed.



Date: July 24, 2019                                  ________________________________
                                                     Ronald A. Guzmán
                                                     United States District Judge




                                                 5
